Citation Nr: 0026934	
Decision Date: 10/10/00    Archive Date: 10/19/00

DOCKET NO.  97-04 911 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for bilateral flat feet 
(also referred to herein as "pes planus").


REPRESENTATION

Appellant represented by:	Brian M. Ramsey, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, P. R and A. H.


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1969 to March 
1970.

This matter is currently before the Board of Veterans' 
Appeals (Board) on appeal from a June 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.  This case was previously before the 
Board in August 1999, at which time the matter was remanded 
to the RO pursuant to a January 1999 Joint Motion for Remand 
by the Secretary of Veterans Affairs and the veteran-
appellant and Order of the United States Court of Appeals for 
Veterans Claims (Court), which vacated an August 1998 Board 
decision denying the instant claim.  The purpose of the Joint 
Motion for Remand was to afford the veteran proper notice for 
a scheduled hearing.  As the veteran appeared and testified 
at a June 2000 videoconference hearing before the undersigned 
Acting Veterans Law Judge, the requirements of the Joint 
Motion for Remand and Order of Court have been met.  After a 
review of the videoconference hearing transcript in 
conjunction with the evidence of record, the Board notes 
that, for the reasons set forth below, this matter must again 
be REMANDED to the RO for additional development.  

As a preliminary matter, however, the hearing transcript 
reflects that the veteran has been desirous of reopening his 
claim of service connection for the residuals of a back 
injury. However, as the veteran did not filed a timely notice 
of disagreement pursuant to 38 C.F.R. § 20.201 (1999) with 
the RO's July 1997 rating decision denying his request to 
reopen his claim of service connection for the residuals of a 
back injury - on the basis that new and material evidence had 
not been submitted or received - the veteran's indication at 
the videoconference hearing that he wished to reopen the 
claim is, the Board finds, a new attempt to reopen the claim. 
In order to reopen the claim, the veteran would have to 
submit new and material evidence, as provided by 38 C.F.R. 
§ 3.156(a). The issue of whether new and material evidence 
has been submitted to reopen the claim of entitlement to 
service connection for the residuals of a back injury is 
hereby referred to the RO for appropriate action.

FINDING OF FACT

The veteran's claim of entitlement to service connection for 
bilateral flat feet is plausible.

CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
flat feet is well grounded.  38 U.S.C.A. § 5107 (a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Although the initial August 1998 Board decision found the 
veteran's claim well grounded under 38 U.S.C.A. § 5107(a), 
service connection for bilateral pes planus was denied on the 
merits.  The factual basis for the decision was found in the 
veteran's service medical records.  Although there was no 
report of a medical examination of the veteran at the time of 
his entry into service, there was a March 1970 medical board 
examination summary noting that the veteran had complained of 
chronic foot pain for many years prior to service and opining 
that the veteran's pes planus disorder was an uncorrectable 
congenital condition.  Examination of the feet at the medical 
board examination revealed a moderately severe pes planus 
deformity.  The diagnosis was symptomatic pes planus, more 
than moderate, existing prior to service and not service 
aggravated; it was recommended that the veteran be separated 
from service as medically unfit, in part, due to pes planus.  

In analyzing these facts, the Board's August 1998 decision 
found, as a matter of law, that preexisting bilateral pes 
planus was not aggravated during the veteran's active duty 
service.  The decision stated that the veteran was diagnosed 
with congenital pes planus in March 1970, and that the 
diagnosis was supported by the veteran's own statements of 
having chronic feet pain prior to entry into service.  The 
Board concluded that: 

as the objective evidence necessary to 
find acquired flatfoot as defined in 38 
C.F.R. § 4.57 has not been presented, and 
as the competent evidence of record 
uniformly diagnoses the appellant as 
having a congenital disorder, the Board 
must find that service connection for pes 
planus is not warranted as a matter of 
law.  38 C.F.R. § 4.9.

However, as noted above, the Board's August 1998 decision was 
vacated by the Court.

At the June 2000 videoconference hearing, the veteran 
testified that he never told the physician in service that he 
had chronic foot pain prior to service.  He further testified 
that the physician was of foreign descent, had a foreign 
accent that made it difficult to discern his English, and 
that they misunderstood each other.  Moreover, the veteran 
testified that he injured his feet during a fall in service, 
which is what caused his pes planus to be acquired in 
service.  The Board finds the veteran's testimony to be have 
been credible.  

At this point, the Board notes that pursuant to 38 U.S.C.A. 
§ 1111 and 38 C.F.R. § 3.304(b), a veteran is entitled to a 
presumption of sound condition upon entry into service, 
except for any defects, infirmities, or disorders noted at 
the time of the enlistment examination, or when clear and 
unmistakable evidence demonstrates that a disease or injury 
diagnosed during service existed prior to enlistment.  The 
Board finds that, in this case, the presumption of soundness 
has not been rebutted.  The Court has held that "a bare 
conclusion, even one written by a medical professional, 
without factual predicate in the record, does not constitute 
clear and unmistakable evidence sufficient to rebut the 
statutory presumption of soundness."  Miller v. West, 11 
Vet. App. 345, 348 (1998).  As the veteran contends that he 
never told the examining military physician in March 1970 
that he had chronic foot pain prior to service, and in light 
of the fact that the examiner did not otherwise explain the 
basis for his diagnosis that the veteran suffered from 
congenital pes planus, consistent with 38 C.F.R. § 4.57, such 
a diagnosis is not substantiated by factual predicate.  
Therefore, the Board now concludes that, because there is not 
sufficient evidence in the service medical records to show 
that the veteran's pes planus preexisted service, the 
presumption of soundness has not been rebutted.

Applicable regulations provide that bilateral congenital 
flatfoot is not a condition for which disability compensation 
may be paid by VA.  38 C.F.R. § 4.57 (1999). 

Because the presumption of soundness has not been rebutted 
and because bilateral pes planus was found at the time of the 
veteran's separation from service, the Board finds that the 
veteran's claim of entitlement to service connection for 
bilateral pes planus is well grounded under 38 U.S.C.A. 
§ 5107(a) (West 1991).

ORDER

The claim of entitlement to service connection for bilateral 
flat feet is found to be well grounded and, to that extent, 
the appeal is granted.

REMAND

As the only medical evidence of record relevant to the 
veteran's claim consists of the service medical records, 
additional development to fulfill VA's duty to assist the 
veteran in the development of facts pertinent to his claim is 
required in accordance with 38 U.S.C.A. § 5107(a).  See Epps 
v. Gober, 126 F.3d at 1467-68 (Fed. Cir. 1997).  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should request that the 
veteran identify each physician and 
medical facility, VA or non-VA, which has 
treated him for foot complaints since his 
separation from service.  After obtaining 
any necessary releases from the veteran, 
the RO should attempt to obtain and 
associate with the claims copies of any 
such clinical records. 

2.  The veteran should be scheduled for 
an examination by a specialist in 
orthopedics.  The examiner should 
determine whether the veteran currently 
suffers from a diagnosed disability 
affecting the feet, specifically, 
congenital or acquired pes planus.  In 
determining the nature and etiology of 
any such disorder, the examiner should 
specifically explain the medical basis 
for distinguishing between congenital or 
acquired pes planus in the veteran's 
case.  The examiner should render an 
opinion as to whether it is at least as 
likely as not (a 50 percent or more 
likelihood) that the veteran developed 
acquired pes planus during his period of 
active service from July 1969 to March 
1970 or whether it is at least as likely 
as not that he has congenital bilateral 
pes planus.  It is imperative that the 
claims file be made available to, and be 
reviewed by, the examiner in connection 
with the examination.  All tests and 
studies deemed necessary should be 
accomplished. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine whether the veteran's claim 
should be granted.  The veteran and his 
representative should then be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  If the decision rendered 
remains adverse to the veteran, the case 
should be returned to the Board for 
appellate review, if otherwise in order.  

The purposes of this remand are to ensure that there is an 
adequate medical record and to afford the veteran due process 
of law. The Board intimates no opinion as to the ultimate 
disposition of the appeal.  No action is required of the 
veteran until he is further notified.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter which the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JAMES A. FROST
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



